Case 1:19-cr-00094-SPW Document 35 Filed 08/27/20 Page 1 of 1

FILED

IN THE UNITED STATES DISTRICT COURT mee om
FOR THE DISTRICT OF MONTANA Clerk, US Distict Cour
BILLINGS DIVISION pings

 

UNITED STATES OF AMERICA, CR 19-94-BLG-SPW
Plaintiff,

VS.
ORDER
WILLIAM EDWARD ELMORE,

Defendant.

 

 

Upon the United States’ Unopposed Motion for Dismissal of Forfeiture
Proceedings (Doc. 34), and for good cause being shown,

IT IS HEREBY ORDERED that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this ais of August, 2020.

SUSAN P. WATTERS
United States District Court Judge

 
